Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 1 of 23




                        EXHIBIT B
        Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 2 of 23



_

From:                             Jackson Chambers <Jackson_Chambers@cod.uscourts.gov>
Sent:                             Monday, June 7, 2021 12:16 PM
To:                               Samantha Merrick
Cc:                               Weiss, Daniel J.; Bobier, Daniel W.; Bruce Rohde; Hughes, W. Michael
Subject:                          RE: Kazi v. KFC US, LLC 1:19-cv-03300-RBJ
Attachments:                      19cv3300_6-5-2021-PARTIES' STIPULATED AND CONTESTED PROPOSED JURY
                                  INSTRUCTIONS 2021 0604 (00430029-2xA9690).docx


External Email – Exercise Caution
Thank you. Judge Jackson has reviewed the proposed instructions and added his comments and suggestions. Please
find and review the attached in track changes with his annotations ahead of Friday’s conference.

Best,

Mary DeRosa
Judicial Assistant to Hon. R. Brooke Jackson
U.S. District Court District of Colorado
901 19th Street
Denver, CO 80294
303-844-4694

From: Samantha Merrick <SMerrick@ckbrlaw.com>
Sent: Friday, June 04, 2021 3:26 PM
To: Jackson Chambers <Jackson_Chambers@cod.uscourts.gov>
Cc: Weiss, Daniel J. <DWeiss@jenner.com>; Bobier, Daniel W. <DBobier@jenner.com>; Bruce Rohde
<BRohde@ckbrlaw.com>; Hughes, W. Michael <WHughes@jenner.com>
Subject: Kazi v. KFC US, LLC 1:19-cv-03300-RBJ

CAUTION - EXTERNAL:


Mary,

Attached please find the Parties’ Stipulated and Contested Proposed Jury Instructions in the above referenced case.

Thank you,
Samantha




Samantha Merrick, Paralegal
270 Saint Paul St., Suite 300 Denver, CO 80206
Direct: 303-394-7208
Fax: 303-322-5800
Email: SMerrick@ckbrlaw.com
www.ckbrlaw.com
                                                           1
      Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 3 of 23


CONFIDENTIALITY NOTICE. The information contained in this E-Mail transmission is confidential information and may be attorney-
client privileged or protected work product under applicable law. This information is intended for the individual or entity addressed
above. If you are not the intended recipient, or an employee or agent responsible for delivery to the intended recipient, you are hereby
notified that you have received this transmission in error and that any review, disclosure, dissemination, copying or the taking of any
action in reliance upon any information contained in this transmission is forbidden by the sender and may be illegal. If you have received
this transmission in error, please call us collect at (303) 322-3400 and notify us of the error.

IRS CIRCULAR 230 REQUIRED NOTICE. Nothing contained in this communication (including any attachments) should be construed as
U.S. federal tax advice from this firm. Clients are encouraged to contact their tax specialists with respect thereto.


CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                                     2
Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 4 of 23




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLORADO

ZUBAIR KAZI and KFC OF PUEBLO, INC,
                       Plaintiffs,
                 v.                       Civil Action No. 19-cv-03300-RBJ
KFC US, LLC,
                       Defendant.




PARTIES’ STIPULATED AND CONTESTED PROPOSED JURY INSTRUCTIONS




                                      1
Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 5 of 23




                          JURY INSTRUCTION NO. 1

                           DESCRIPTION OF CASE


   [Parties Conferring]




                                    2
 Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 6 of 23




                                         STIPULATED
                                 JURY INSTRUCTION NO. 2
           BURDEN OF PROOF — PREPONDERANCE OF THE EVIDENCE

        The “burden of proof” means the obligation a party has to prove its claims or defenses.
In this case, Plaintiffs have the burden of proving its claim by what is called a preponderance of
the evidence. The party with the burden of proof can use evidence produced by any party to
persuade you.

        Proof by a “preponderance of the evidence” means proof that something is more likely
true than not. It means that certain evidence, when compared to the evidence opposed to it, has
the more convincing force and makes you believe that something is more likely true than not.
Preponderance of the evidence does not necessarily depend on the number of witnesses.

       If a party fails to meet its burden of proof as to any claim, or if the evidence weighs so
evenly that you are unable to say that there is a preponderance on either side, you must reject that
claim.

        Those of you who are familiar with criminal cases will have heard the term proof beyond
a reasonable doubt. That burden does not apply in a civil case, and you should therefore put it
out of your mind in considering whether or not a party has met its burden of proof on various
issues.




                                                 3
 Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 7 of 23




                                       STIPULATED

                                JURY INSTRUCTION NO. 3

                               EVIDENCE IN THIS CASE

       The evidence in the case consists of the sworn testimony of all the witnesses, all

exhibits which have been received in evidence, all facts which have been admitted or agreed

to, all facts and events which have been judicially noticed, and all presumptions stated in

these instructions.

       In deciding the facts, you must consider only the evidence received at trial. Evidence

offered at the trial and rejected or stricken by the Court must not be considered by you.

Statements, remarks, arguments, and objections by counsel and remarks of the Court not

directed to you are not evidence. You are to consider only the evidence in the case and the

reasonable inferences from that evidence. An inference is a conclusion that follows as a

matter of reason and common sense from the evidence.

       Evidence may be either direct or circumstantial. Circumstantial evidence is the proof

of facts or circumstances from which the existence or nonexistence of other facts may

reasonably be inferred. All other evidence is direct evidence. The law makes no distinction

between the effect of direct evidence and circumstantial evidence. The weight of evidence is

not necessarily determined by the number of witnesses testifying to a particular fact.

       Any finding of fact you make much be based on probabilities, not possibilities. You

should not guess or speculate about a fact.

       You must not be influenced by sympathy, bias, or prejudice for or against any party in

this case.




                                               4
 Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 8 of 23




                                       STIPULATED

                                JURY INSTRUCTION NO. 4

                 DEPOSITIONS AND PRIOR TESTIMONY AS EVIDENCE

       Certain testimony may be introduced into evidence from a deposition. A deposition is

testimony taken under oath before the trial.

       You are to consider deposition testimony as if it had been given before you from the

witness stand.




                                               5
 Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 9 of 23




                                      STIPULATED

                               JURY INSTRUCTION NO. 5

                    DETERMINING CREDIBILITY OF WITNESSES

       You are the sole judges of the credibility of the witnesses and the weight to be given

their testimony. You should take into consideration their means of knowledge, strength of

memory and opportunities for observation; the reasonableness or unreasonableness of their

testimony; the consistency or lack of consistency in their testimony; their motives; whether

their testimony has been contradicted or supported by other evidence; their bias, prejudice or

interest, if any; their manner or demeanor upon the witness stand; and all other facts and

circumstances shown by the evidence which affect the credibility of the witnesses.

       Certain witnesses may be qualified as an expert by education, training, or experience,

and may state opinions. You should judge expert testimony just as you would judge any

other testimony.   You should give the testimony the importance you think it deserves,

considering the witness’s qualifications, the reasons for the opinions, and all of the other

evidence in the case.

       Based on these considerations, you may believe all, part or none of the testimony of a

witness.




                                              6
Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 10 of 23




                                       STIPULATED

                                JURY INSTRUCTION NO. 6

               HIGHLIGHTED AND DEMONSTRATIVE EXHIBITS

       The lawyers have highlighted certain parts of some exhibits. However, it is for you to

determine the significance of the highlighted parts.

       The demonstrative charts, graphics, or visual aids prepared by Plaintiffs and KFC

have been presented for the purpose of helping you evaluate facts disclosed by testimony,

books, records and other documents that are evidence in the case. If these demonstrative

charts, graphics, or visual aids do not correctly reflect facts or figures shown by the evidence

in the case, you should disregard them.




                                               7
Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 11 of 23




                                             DISPUTED

                 PLAINTIFFS’ PROPOSED JURY INSTRUCTION NO. 7                                         Commented [RBJ1]: First, the Court advises
                                                                                                     both parties that they should want the
   BREACH OF CONTRACT BY BREACH OF GOOD FAITH AND FAIR DEALING                                       instructions to be correct, not necessarily the
                                                                                                     most helpful to their side of the case.
       For the plaintiffs, Zubair Kazi and KFC of Pueblo, Inc. to recover from the defendant,        Instructional error is a ground for reversal.
KFC US, LLC, on their claim of bad faith breach of contract, you must find the following has         You surely do not wish to lose your
been proved by a preponderance of the evidence:                                                      judgment, whether in favor of the plaintiff or
                                                                                                     the defendant, because of an incorrect
       1. KFC failed to act in good faith.                                                           instruction. Second, this instruction is too
                                                                                                     brief and is not acceptable.
       If you find that this statement has not been proved, then your verdict must be for the
defendant, KFC.

        On the other hand, if you find that this statement has been proved, then your verdict must
be for the plaintiffs.




Sources:

Farmers Bank & Tr. Co. of Georgetown, Kentucky v. Willmott Hardwoods, Inc., 171 S.W.3d 4,
11 (Ky. 2005) (citing Ranier v. Mount Sterling National Bank, 812 S.W.2d 154, 156 (Ky. 1991)
(“Within every contract, there is an implied covenant of good faith and fair dealing, and
contracts impose on the parties thereto a duty to do everything necessary to carry them
out."); Beech Creek Coal Co. v. Jones, Ky., 262 S.W.2d 174, 176 (1953) (“a contract includes
not only the promises made in express words, but also includes all provisions which might have
been expressed and which are indispensable to effectuate the intentions of the parties, keeping in
mind, of course, the circumstances under which the contract is made)
.




                                                8
Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 12 of 23




                                            DISPUTED

                 DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 7                                          Commented [RBJ2]: This is simply a breach
                                                                                                      of contract instruction. It does not capture
   BREACH OF CONTRACT BY BREACH OF GOOD FAITH AND FAIR DEALING                                        the difference between an ordinary breach
                                                                                                      and a breach of the covenant of good faith
       Plaintiffs allege that KFC breached the implied covenant of good faith and fair dealing,       and fair dealing. An appropriate instruction
                                                                                                      would include (1) there is a contract between
which is a type of a claim for breach of contract. You may find in favor of Plaintiffs only if you    the parties; (2) implied in the contract is the
                                                                                                      covenant of good faith and fair dealing that
determine that Plaintiffs have proven by a preponderance of the evidence all of the following         the contracting parties owe to each other; (3)
                                                                                                      the implied covenant requires the parties to
elements:                                                                                             do everything necessary to carry out the
                                                                                                      parties’ obligations under the contract,
       [1]     That a contract existed between Plaintiffs and KFC;                                    including exercising any discretion they have
                                                                                                      under the terms of the contract consistently
       [2]     That Plaintiffs performed their obligations under the contract;                        with the opposing party’s reasonable
                                                                                                      expectations; and (4) the implied covenant
       [3]     That KFC committed a material breach of the contract; and                              forbids the parties from acting in deliberate
                                                                                                      bad faith in carrying out their obligations
       [4]     That KFC’s breach caused damages to the Plaintiffs.                                    under the contract.
       The parties do not dispute that a contract existed between them in the form of the             Then you need a definition of “bad faith.” I
                                                                                                      think a reasonable definition, essentially
franchise agreement.                                                                                  taken from the Combs case, would be
                                                                                                      something like this: “Bad faith” means that
       The “material breach” that Plaintiffs allege is a breach of the implied covenant of good       the party did not act honestly, openly and
                                                                                                      sincerely, without deceit or fraud.
faith and fair dealing, which the parties dispute.
                                                                                                      This could all be built into one elements
       The parties dispute the other elements.                                                        instruction and would moot you proposals on
                                                                                                      pages 8-11.

Sources

Court’s Motion to Dismiss Order (Dkt. No. 32): “[A] claim for breach of the covenant of good
faith and fair dealing . . . is technically a breach of contract claim but for breach of an implied
covenant instead of an express term.”

Combs v. Int'l Ins. Co., 163 F. Supp. 2d 686, 695 (E.D. Ky. 2001) (“[Plaintiff] acknowledges that
the [good faith covenant] cause of action is a claim for breach of a contractual
term[.]”), aff’d, 354 F.3d 568 (6th Cir. 2004); see also Epps Chevrolet Co. v. Nissan N. Am., Inc.,
99 F. Supp. 3d 692, 703 (E.D. Ky. 2015) (a claim for good-faith-covenant violations is “a claim
for breach of an implied term of a contract”).



                                                     9
Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 13 of 23




                                            DISPUTED

                  PLAINTIFFS’ PROPOSED JURY INSTRUCTION NO. 8

                             GOOD FAITH AND FAIR DEALING

        Every contract requires the parties to act in good faith and to deal fairly with each other
in performing or enforcing the express terms of the contract.

A party performs a contract in good faith when its actions are consistent with the agreed common
purpose and with the reasonable expectations of the parties. The duty of good faith and fair
dealing is breached when a party acts contrary to that agreed common purpose and the parties’
reasonable expectations.

A contracting party impliedly obligates himself to cooperate in the performance of his contract
and the law will not permit him to take advantage of an obstacle to performance which he has
created or which lies within his power to remove.




Sources:
CJI-Civ 30:16; Farmers Bank & Tr. Co. of Georgetown, Kentucky v. Willmott Hardwoods, Inc.,
171 S.W.3d 4, 11 (Ky. 2005) (citing Ranier v. Mount Sterling National Bank, 812 S.W.2d 154,
156 (Ky. 1991) (“Within every contract, there is an implied covenant of good faith and fair
dealing, and contracts impose on the parties thereto a duty to do everything necessary to carry
them out."); Beech Creek Coal Co. v. Jones, Ky., 262 S.W.2d 174, 176 (1953) (contracts impose
on the parties thereto a duty to do everything necessary to carry them out).
PBI Bank, Inc. v. Signature Point Condos. LLC, 535 S.W.3d 700 (Ky. Ct. App. 2016)(citing
23 Williston on Contracts § 63:22 (4th ed. 2004) (“"A contracting party impliedly obligates
himself to cooperate in the performance of his contract and the law will not permit him to take
advantage of an obstacle to performance which he has created or which lies within his power to
remove." Ligon v. Parr, 471 S.W.2d 1, 3 (Ky. 1971) (quoting Gulf, Mobile & Ohio R.R. Co. v.
Ill. Cent. R.R. Co., 128 F. Supp. 311, 324 (N. D. Ala. 1954) ("A contracting party impliedly
obligates himself to cooperate in the performance of his contract and the law will not permit him
to take advantage of an obstacle to performance which he has created or which lies within his
power to remove.")




                                                 10
Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 14 of 23




                                           DISPUTED

                 DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 8

                             GOOD FAITH AND FAIR DEALING

        The breach that Plaintiffs allege against KFC is a breach of the implied covenant of good

faith and fair dealing. Every contract implies a covenant of good faith and fair dealing, which

requires the parties to do everything necessary to carry the contract out. To establish a breach of

the implied covenant, Plaintiffs have the burden of proving by a preponderance of the evidence

that KFC acted with deliberate and conscious bad faith to deprive Plaintiff Kazi of the benefits of

the parties’ contract.

        Bad faith is characterized by conduct such as dishonesty or acting without legitimate

business reasons. Mistake or negligence is not indicative of bad faith. Acting according to the

terms of a contract is not a violation of the implied covenant of good faith and fair dealing.




Sources

Court’s Summary Judgment Order (Dkt. No. 64): “Establishing breach of the covenant requires
showing deliberate and conscious bad faith. In re Russell Cave Co., Inc., 125 F. App’x 27, 30
(6th Cir. 2005) (unpublished).”



        J.P. Morgan Chase Bank, N.A. v. Acordia, Inc., No. 04-143-JBC, 2006 WL 8445400, at
*5 (E.D. Ky. 2006) (“deliberate and affirmative bad faith”); Combs v. Int’l Ins. Co., 163 F. Supp.
2d 686, 696 (E.D. Ky. 2001) (“dishonesty” and “deceit”); see also Pearman v. W. Point Nat’l
Bank, 887 S.W. 2d 366, 368 & n.3 (Ky. Ct. App. 1994) (similar definition); Rivermont Inn, Inc.
v. Bass Hotels & Resorts, Inc., 113 S.W.3d 636, 643 (Ky. App. Ct. 2003) (no breach for
“legitimate business concerns”).



                                                 11
Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 15 of 23




                                           DISPUTED                                                    Commented [RBJ3]: Defendant’s proposal
                                                                                                       seems both correct and simpler. I do not
                  PLAINTIFF’S PROPOSED JURY INSTRUCTION NO. 9                                          understand why the parties are disputing the
                                                                                                       damages instruction or why plaintiff prefers
                                           DAMAGES                                                     this one to the defendant’s version (with the
        If you find in favor of the plaintiffs, Zubair Kazi and KFC of Pueblo, Inc. on their claim     brackets removed).
for breach of the implied covenant of good faith and fair dealing, then you may award them
damages.
      To award damages, you must find by a preponderance of the evidence that the plaintiffs
had damages as a result of the breach, and you must determine the amount of those damages.
        If you find in favor of the plaintiffs, but do not find any damages, you shall award
plaintiffs nominal damages.
        “Damages” are the amount required to compensate the plaintiffs for losses that are the
natural and probable consequence of the defendant’s breach.
     Damages that are a “natural” result of a breach are those that an ordinary person of
common experience would expect to follow from a breach.
      Damages are “probable” if they were reasonably foreseeable when the contract was made
and would likely occur if the contract were breached.
        Damages may include the profits Plaintiffs have lost and will lose in the future as a result
of the breach.
        If you find in favor of the plaintiffs, but do not award any damages, you shall award the
plaintiffs nominal damages in the sum of one dollar.




Sources

Perkins Motors, Inc. v. Autotruck Fed. Credit Union, 607 S.W.2d 429, 430 (Ky. Ct. App. 1980)
(“It is well established in this jurisdiction that the measure of damages for breach of contract is
that sum which will put the injured party into the same position he would have been in had the
contract been performed.”)

Kentucky Utilities Co. v. Warren Ellison Cafe, 21 S.W.2d 976, 978 (Ky. Ct. App. 1929) (“[T]he
loss of anticipated profits may be recovered when they can be legally ascertained, and when
there is no lack of certainty on account of being too remote, conjectural, and speculative.”).

                                                 12
Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 16 of 23




                                           DISPUTED

                DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 9

                                           DAMAGES

       If you find that Plaintiffs have proven the other elements of their claim, Plaintiffs have

the burden of proving by a preponderance of the evidence the nature and extent of any damages

caused by a breach of the implied duty of good faith and fair dealing by KFC.

       The purpose of damages in a contract case is to put the injured party in the position it

would have been in had the contract been performed. A party should not be awarded damages

that put it in a better position than it would have enjoyed had the contract been performed.

       [Lost future profits may be included in a damages award if proven with reasonable

certainty, but remote, conjectural, or speculative damages are not permitted.]




Sources

Perkins Motors, Inc. v. Autotruck Fed. Credit Union, 607 S.W.2d 429, 430 (Ky. Ct. App. 1980)
(“It is well established in this jurisdiction that the measure of damages for breach of contract is
that sum which will put the injured party into the same position he would have been in had the
contract been performed.”)
Kentucky Utilities Co. v. Warren Ellison Cafe, 21 S.W.2d 976, 978 (Ky. Ct. App. 1929) (“[T]he
loss of anticipated profits may be recovered when they can be legally ascertained, and when
there is no lack of certainty on account of being too remote, conjectural, and speculative.”).



                                                13
Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 17 of 23




                                            DISPUTED

        PLAINTIFFS’ ADDITIONAL PROPOSED JURY INSTRUCTION NO. 10                                        Commented [RBJ4]: A point is stipulated
                                                                                                       only if both parties agree to it. The Court
        You have heard (the parties stipulate or agree to the existence of a fact) (or) (that a fact   expects both parties to stipulate to points that
has been admitted). This (agreement) (admission) makes the presentation of any evidence to             are not truly disputed. With respect to
prove this fact unnecessary. The (agreement) (admission) means that you must accept this fact          documents, the Court expects the parties to
(these facts) as true.                                                                                 stipulate to authenticity unless there is a good
                                                                                                       faith belief that the document is not what it
           1. Plaintiffs’ Trial Exhibit    is a true, accurate, genuine and authentic copies of        purports to be, that is, that it is a forgery or
              the latest Renewal and Addendum related to the franchise agreement for the               something like that. The Court expects the
              Pueblo Outlet.                                                                           parties to stipulate to admissibility unless
                                                                                                       there is a good faith objection based on an
           2. Plaintiffs’ Trial Exhibit       is a true, accurate, genuine and authentic copy of
                                                                                                       identifiable rule of evidence. There should
              KFC’s published guidelines pertaining to the licensure or franchising of new
                                                                                                       not be situations where there was no
              outlets which were in effect in 2019.
                                                                                                       stipulation but when offered at trial the
           3. Kazi’s Request for the Impact Study was made in compliance with KFC’s                    opposing party says “no objection.”
              Guidelines.

           4. The required fee for the Impact Study was timely paid.

           5. The Impact Study was performed by James Andrew Group (“JAG”).




                                                  14
Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 18 of 23




                                           DISPUTED

        PLAINTIFFS’ ADDITIONAL PROPOSED JURY INSTRUCTION NO. 11                                      Commented [RBJ5]: Construction of a
                                                                                                     contract is a matter of law for the Court, not
       Any dispute over the meaning of any unclear terms must be decided against the party           for the jury. I agree with defendant’s
who prepared the contract if the other party had no opportunity to select the words written in the   objection.
contract.

        Where there is an inconsistency between general and specific provisions in a contract, the
specific provisions express more exactly what the parties intended.




Sources:

Miniard v. Turner, 516 S.W.3d 814 (Ky. Ct. App. 2017) (When a contract is prepared by one
party, the document must be construed more strongly against that party); Hach Co. v. In-Situ,
Inc., Civil Action No. 13-cv-02201-CBS, 2016 U.S. Dist. LEXIS 194068 at *10 (D. Colo. Nov.
22, 2016) (“in determining the meaning of any unclear terms, the jury was to decide against the
party who prepared the contract if the other party had no opportunity to select the words used in
the contract”).

Restat 2d of Contracts, § 203(c) (“specific terms and exact terms are given greater weight than
general language); FDIC v. Kan. Bankers Sur. Co., 105 F. Supp. 3d 1234, 1244, n.4 (D. Colo.
2015) (citing -470 Pub. Highway Auth. v. Jagow, 30 P.3d 798, 801 (Colo. App. 2001), aff'd, 49
P.3d 1151 (Colo. 2002) ("it is a basic principle of contract interpretation that a mor specific
provision controls the effect of general provisions") .

                                                15
Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 19 of 23




                                          DISPUTED

        PLAINTIFFS’ ADDITIONAL PROPOSED JURY INSTRUCTION NO. 12                                     Commented [RBJ6]: I don’t understand
                                                                                                    what this instruction is meant to address.
       You must find that a person knew a fact, if (he) (she) had information that would have led   What is the dispute that might trigger this
a reasonable person to inquire further and that inquiry would have revealed that fact.              instruction?




Sources:

CJI-Civ 30:16; Martinez v. Affordable Hous. Network, Inc., 123 P.3d 1201, 1207 (Colo. 2005)
(once there is a duty to inquire, the individual will be charged with all knowledge that a
reasonable investigation would have revealed).




                                               16
Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 20 of 23




              IN THE UNITED STATES DISTRICT COURT IN AND FOR THE
                               DISTRICT OF COLORADO                                       Commented [RBJ7]: Apparently you are
                                                                                          still discussing the verdict form. This one is
                                                                                          basically ok. However, it should say, at a
                             Civil Action No. 19-CV-03300-RBJ                             minimum, “We, the jury, unanimously find
                                                                                          the following (check one):”

 ZUBAIR KAZI and KFC OF PUEBLO, INC.,              )                                      You need an instruction that states that the
                                                                                          jury’s verdict must be unanimous. The
           Plaintiffs,                             )                                      standard “the bailiff will now escort you . . . “
                                                                                          instruction in CJI, 4:2, would do if the first
      v.                                           )               VERDICT                paragraph is omitted.
 KFC US, LLC                                       )
           Defendant.                              )


      We, the jury, find (check one):
      [___] FOR Plaintiffs on their claim of breach of good faith and fair dealing.
      [___] AGAINST Plaintiffs on their claim of breach of good faith and fair dealing.


      [Only if you have found FOR Plaintiffs, complete the next line:]


      We award damages of $_______________________ for the Plaintiffs and against the
Defendant, KFC.


 ______________________________             ______________________________
                                                   Foreperson


 ______________________________             ______________________________




 ______________________________             ______________________________




                                              17
Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 21 of 23




________________________________




                                   18
Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 22 of 23




Dated: June 4, 2021   Respectfully submitted,

                          CAMPBELL KILLIN BRITTAN & RAY, LLC

                           /s/ Bruce Rohde
                          Bruce E. Rohde, #11465
                          Campbell Killin Brittan & Ray, LLC
                          270 St. Paul Street, Suite 200
                          Denver, Colorado 80206
                          Phone: 303-322-3400
                          Fax: 303-322-5800
                          BRohde@ckbrlaw.com
                          MPflueger@ckbrlaw.com

                          Attorneys for Plaintiffs




                                19
Case 1:19-cv-03300-RBJ Document 123-2 Filed 07/30/21 USDC Colorado Page 23 of 23




                               CERTIFICATE OF SERVICE

      I, the undersigned, certify that on this 4th day of June, 2021, a true and correct copy of
the foregoing PARTIES’ STIPULATED AND CONTESTED PROPOSED JURY
INSTRUCTIONS was served via e-mail on the following:

Daniel W. Bobier
Daniel J. Weiss
Jenner & Block, LLP
353 N. Clark Street
Chicago, IL 60654
Phone: 312-923-4517
dweiss@jenner.com
dbobier@jenner.com
Attorneys for Defendant, KFC US, LLC
                                                   s/Samantha Merrick
                                                   Samantha Merrick, Paralegal




                                              20
